                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

OMAR RODRIGUEZ FUENTES                             :                     CIVIL ACTION
                                                   :
              v.                                   :
                                                   :
SCHOOL DISTRICT OF THE CITY                        :
OF PHILADELPHIA, et al.                            :                     NO. 17-3736


                                     CIVIL JUDGMENT


              AND NOW, this 4th day of April, 2019, in accordance with this court’s order of

April 4, 2019, granting summary judgment in favor of defendants School District of the City of

Philadelphia (“SDP”) and Chief Inspector Carl W. Holmes, Jr. (“Holmes”), it is hereby

                                         ORDERED

that judgment is entered in favor of defendants SDP and Holmes and against plaintiff Omar

Rodriguez Fuentes.



                                            BY THE COURT:



                                            __/s/ Thomas J. Rueter______________
                                            THOMAS J. RUETER
                                            United States Magistrate Judge
